Citation Nr: 0910295	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-34 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

This appeal comes from an August 2006 determination by the 
Manila, Republic of the Philippines, VA Regional Office (RO) 
in which the RO determined that the appellant was ineligible 
for VA benefits on the basis that her husband did not have 
qualifying service.  

FINDING OF FACT

The appellant's spouse is not shown to have had active 
military, naval, or air service, and is not an individual or 
a member of a group considered to have performed active 
military, naval, or air service.


CONCLUSION OF LAW

The appellant's spouse does not have status as a veteran for 
purposes of this claim, and therefore the appellant does not 
meet the requirements of basic eligibility for VA benefits.  
38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in March 2006 and December 2007.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, available records have 
been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address basic eligibility. 





				Legal Criteria and Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38  
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2008).

The term "veteran" is defined as a person who served in the  
active military, naval, or air service, and who was  
discharged or released there from under conditions other than  
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).

"Armed Forces" consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1.

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized  
Guerrilla service, is recognized service for certain VA  
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. §§  
3.40, 3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active  
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38  
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine  
Commonwealth Army serving with the Armed Forces of the United  
States, or as a guerrilla.  38 C.F.R. §§ 3.20, 3.41.  
Moreover, the United States Court of Appeals for Veterans 
Claims Court has held that a service department determination 
as to an individual's service shall be binding on the VA.  
Duro v. Derwinski, 2 Vet. App. 530 (1992);  Dacoron v. Brown, 
4 Vet. App. 115, 120 (1993).

In this claim, the appellant seeks eligibility for VA 
benefits.  The appellant contends that her deceased husband 
served in the C Co. 1st Engr. Bn. 1st Reg. Bn. and USAFFE (GP 
193).  She has submitted various documents, to include a 
certificate from the General Headquarters of the Armed Forces 
of the Philippines which states that the appellant's husband 
served with the Camp Murphy (SPAV) unit.  A document from the 
Republic of the Philippines-The Philippine National Red 
Cross, Prisoner of War Office noting the appellant's husband 
was with the USAFFE is of record and a death certificate.  
The appellant has also submitted a document noting that the 
appellant's husband was beleaguered from December 16, 1941 to 
April 9, 1942, was a prisoner of war from April 10, 1942 to 
April 11, 1942, was missing in action from April 12, 1942 to 
April 12, 1942, NOS from April 13, 1942 to August 14, 1945, 
had regular PA service from August 13, 1945 to January 18, 
1946, was absent without leave from January 19, 1946 to 
January 25, 1946 and had regular PA service from January 26, 
1946 to May 14, 1946.  No recognized guerilla service was 
noted on the document.  

In 2007, the NPRC certified that the appellant's husband had 
no service as a member of the Philippine Commonwealth Army 
(USAFFE), including the recognized guerillas, in the service 
of the United States Armed Forces.  

As noted above, the Court has held that a service department 
determination as to whether an individual had qualifying 
service is binding on VA.  See Duro; Dacoron.  The service 
department has determined that the appellant's husband had no 
qualifying service.  The Board acknowledges that the 
appellant has submitted documents in support of her claim.  
However, the documents submitted by the appellant do not 
comply with section 3.203 as such were not issued by the 
service department.  In the context of this regulation, the 
Board concludes that the term service department means an 
entity recognized by the United States Government rather than 
a service department of a foreign government.  

As the service department's determination as to the service 
of the appellant's husband is binding on VA, the Board 
concludes that the appellant's husband is not considered a 
"veteran" for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet.  App. 426, 430 (1994). 


ORDER

Basic eligibility for VA benefits is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


